         Case 2:17-cr-00333-APG-PAL Document 58 Filed 02/12/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRANDON. C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6   Attorney for Marquis Lamar Franklin

 7
                                 UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                               Case No. 2:17-cr-00333-APG-PAL

11                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
12          v.
                                                                   (Second Request)
13   MARQUIS LAMAR FRANKLIN,

14                  Defendant.

15
16          IT    IS    HEREBY       STIPULATED         AND      AGREED,      by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Shaheen Torgoley, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares,
19   Federal Public Defender, and Brandon C. Jaroch, Assistant Federal Public Defender,
20   counsel for Marquis Lamar Franklin, that the Revocation Hearing currently scheduled on
21   February 16, 2021 at 1:00 p.m., be vacated and continued to a date and time convenient to the
22   Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Counsel for the defendant needs additional time to conduct investigation in this
25   case and discuss the matter with the client, the government, and the U.S. Probation Office.
26          2.      The defendant is not in custody and agrees with the need for the continuance.
       Case 2:17-cr-00333-APG-PAL Document 58 Filed 02/12/21 Page 2 of 3




 1         3.     The parties agree to the continuance.
 2         4.     The US Probation Office does not concur with the continuance.
 3         This is the second request for a continuance of the revocation hearing.
 4         DATED this 12th day of February 2021
 5
 6   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 7
 8
     By /s/ Brandon C. Jaroch                       By /s/ Shaheen Torgoley
 9   BRANDON C. JAROCH                              SHAHEEN TORGOLEY
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
        Case 2:17-cr-00333-APG-PAL Document 58 Filed 02/12/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:17-cr-00333-APG-PAL
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     MARQUIS LAMAR FRANKLIN,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Tuesday, February 16, 2021, at 1:00 p.m., be vacated and continued to April 29, 2021 at the

12   hour of 10:30 a.m. in LV Courtroom 6C.

13          DATED this 12th day of February 2021.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
